Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
To summarize applicant has amended the independent claims to include a that the prohibited area includes a sidewalk, and that in the response to driving through the prohibited area includes at least partially driving on the sidewalk. 
Claim 12 has been changed to be an independent claim, it differs from the other independent claims in that is details/contains elements more directed to blockage classification and duration and rerouting based on that duration/threshold of duration as opposed to the sidewalk prohibited areas of the amended original independent claims.
The 101 rejections have been overcome by the amendments
The submitted corrected drawings are acceptable/overcome the previous drawing objections.
Response to Arguments
To summarize:
	Applicant argues that for the independent claims, neither cited reference teaches the sidewalk (and subsequent partially traveling on it) being part of the prohibited area. While Patnaik doesn’t ever explicitly state wording akin to driving on the sidewalk, Patnaik does disclose the detection of sidwalks, in Column 14, lines 42-50, “or instance, storage system 710 may store log data. This log data may include, for instance, sensor data generated by a perception system, such as the perception systems of vehicles 712 or 714. As an example, the sensor data may include raw sensor data as well as data identifying defining characteristics of perceived objects (including other road users) such as shape, location, orientation, speed, etc. of objects such as vehicles, pedestrians, bicyclists, vegetation, curbs, lane lines, sidewalks, crosswalks, buildings, etc” and include the “shape” and location of the sidewalks. From Column 11, lines 54-60, “FIG. 5B illustrates another example 510 of a self-driving truck traveling along a non-highway route. Here, the planned route 512 may be straight, but this route is shown as blocked or otherwise impeded by vehicles. Thus, as seen in FIG. 5C, the truck may reroute along another path 522 to avoid the blockage. In some examples, the rerouting discussed herein may involve backing up, traveling off-road, or other unusual maneuvers.” Here teaches non-highway examples/roads, i.e. roads that could/would have sidewalks and traveling off-road/other unusual maneuvers. Traveling off-road from a standard road, which from the various types of log data does/can include sidewalks, inherently requires passing over/on the sidewalk for at least part of the rerouted trajectory. Thus Patnaik does teach sidewalk detections and rerouting/driving over them.
	In regards to claim 3’s arguments, the cited section in Patnaik Column 10, lines 49-60, “One particularly relevant scenario involves cargo transportation. Here, a fully autonomous truck may be traveling on highways or other roads with expensive, fragile or otherwise precious cargo. Theft of cargo has long been a significant problem in the trucking industry, and that trend may be expected to continue with driverless trucks. In order to address this, the system is capable of detecting the truck's external environment with various sensors such as Lidar, radar, cameras, etc., as discussed above. For instance, the sensors can detect a road blockage, e.g., where all lanes are blocked or there is not enough room for the truck to maneuver around the blockage.” Here teaches the Patnaik can detect if objects are blocking a lane; i.e. a basic form of associating and object with a lane. In otherwords determining  “is an object within a lane?” is a form of associating an object with a lane.
	In regards to claim 4’s arguments, that Patnaik doesn’t teach detection of width travelable/aviable to at least one of a further road user and/or the automated vehicle. The same cited section above Patnaik Column 10, lines 49-60, “One particularly relevant scenario involves cargo transportation. Here, a fully autonomous truck may be traveling on highways or other roads with expensive, fragile or otherwise precious cargo. Theft of cargo has long been a significant problem in the trucking industry, and that trend may be expected to continue with driverless trucks. In order to address this, the system is capable of detecting the truck's external environment with various sensors such as Lidar, radar, cameras, etc., as discussed above. For instance, the sensors can detect a road blockage, e.g., where all lanes are blocked or there is not enough room for the truck to maneuver around the blockage.” Here while not explicitly stating that the width is checked, “enough room to maneuver” is inherently teaching that the dimensions of the area around the blockage is checked for if the automated vehicle is can pass; to ascertain if there is enough room to maneuver it is inherent to the process that the size of free area (width, height, length) around the object is known; thus while the cited section doesn’t explicitly state width, one of ordinary skill in the art would have width as part of the determining if there is enough room for the truck to maneuver.
	In regards to claim 8’s arguments, that Patnaik teaches the use of log data (which includes prediction) and sensor data (that doesn’t include predictions) and that only sensor data is used for blockage detection/actuation; thus Patnaik doesn’t teach claim 8. The cited “For instance, storage system 710 may store log data. This log data may include, for instance, sensor data generated by a perception system, such as the perception systems of vehicles 712 or 714. As an example, the sensor data may include raw sensor data as well as data identifying defining characteristics of perceived objects (including other road users) such as shape, location, orientation, speed, etc. of objects such as vehicles, pedestrians, bicyclists, vegetation, curbs, lane lines, sidewalks, crosswalks, buildings, etc. The log data may also include “event” data identifying different types of events such as collisions or near collisions with other objects, planned trajectories describing a planned geometry and/or speed for a potential path of the vehicle, actual locations of the vehicles at different times, actual orientations/headings of the vehicle at different times, actual speeds, accelerations and decelerations of the vehicle at different times, classifications of and responses to perceived objects, behavior predictions of perceived objects, status of various systems (such as acceleration, deceleration, perception, steering, signaling, routing, power, etc.) of the vehicle at different times including logged errors, inputs to and outputs of the various systems of the vehicle at different times, etc. As such, these events and the sensor data may be used to “recreate” the vehicle's environment, including perceived objects, and behavior of a vehicle in a simulation. The sensor data may also be used by the server 702 to detect anomalous or otherwise aberrant situations, such as potential theft situations for cargo vehicle 712.”  While it is agreed that from solely this section it would appear that the “event” and “sensor” data a separate and thus the predictions are used to identify is a blockage exists and/or ascertain the trajectory (of the automated vehicle to move of the sidewalk/avoid the blockage); when viewed in context of the whole publication it is cleared From column 15, lines 44-59, “FIG. 8 illustrates an example 800 of a method of operating a vehicle in an autonomous driving mode in view of the above. For instance, as shown in block 802, sensor data is received from the vehicle's perception system. In block 804, the sensor data is evaluated to determine whether an aberrant situation exists. Per block 806, this may involve checking for one or more signals indicative of an atypical behavior relative to an expected behavior. For example, are one or more cars or other vehicles stopped on the roadway in a manner that would indicate a potential theft situation rather than traffic or an accident. Then, as shown in block 808, in view of this, performing at least one of (i) transmitting information about the aberrant situation to a remote assistance service, or (ii) taking corrective driving action. The latter may include, e.g., altering a planned route, pulling over, exiting a roadway, locking down the vehicle, etc.”. The underlined section is inherently teaching a form of using expected movement to determine the atypical behavior (i.e. possible blockage existing); i.e. sensor data is compared to the expected (Predicted) behavior (movement) to determine a blockage/type of blockage; further while not explicitly stating it the “identifying” a theft situation and subsequent “corrective” driving action would be a form of “ascertaining” the trajectory. This cited section is a specific example of the “The sensor data may also be used by the server 702 to detect anomalous or otherwise aberrant situations, such as potential theft situations for cargo vehicle 712” cited by the non-final rejection, and thus doesn’t/would not constitute a new grounds of rejection.
Storage system 710 can be of any type of computerized storage capable of storing information accessible by the server computing devices 702, such as a hard-drive, memory card, ROM, RAM, DVD, CD-ROM, flash drive and/or tape drive. In addition, storage system 710 may include a distributed storage system where data is stored on a plurality of different storage devices which may be physically located at the same or different geographic locations. Storage system 710 may be connected to the computing devices via the network 716 as shown in FIGS. 7A-7B, and/or may be directly connected to or incorporated into any of the computing devices.” .   Here teaches that the Storage System 710 (i.e. the “server”) can actually be part of/integrated into any of the connected devices From Column 4-5, lines 63-012, “The instructions 208 may be any set of instructions to be executed directly (such as machine code) or indirectly (such as scripts) by the processor. For example, the instructions may be stored as computing device code on the computing device-readable medium. In that regard, the terms “instructions” and “programs” may be used interchangeably herein. The instructions may be stored in object code format for direct processing by the processor, or in any other computing device language including scripts or collections of independent source code modules that are interpreted on demand or compiled in advance. The data 210 may be retrieved, stored or modified by one or more processors 204 in accordance with the instructions 208. In one example, some or all of the memory 206 may be an event data recorder or other secure data storage system configured to store vehicle diagnostics and/or detected sensor data, which may be on board the vehicle or remote, depending on the implementation.”  Here teaches that the storage system can be onboard the vehicle or remote; this is in reference to figures 2A. Should it be further argued that this doesn’t teach the interchangeability between the onboard and offboard (server) based implementation; from Column 13, lines 8-12, “As shown in FIG. 7B, each of computing devices 702, 704, 706 and 708 may include one or more processors, memory, data and instructions. Such processors, memories, data and instructions may be configured similarly to the ones described above with regard to FIG. 2A.” Here teaches that the computing devices (which the “server” 710 may be a part of, can be configured similar to Fig. 2A, i.e. the computing device 702, 704, 706, and 708 ; i.e. they can be integrated onboard the automated vehicle) Thus it is clear that the disclosed server embodiment teachings aren’t specifically limited to the server architecture and also would apply to all the steps/method occurring onboard/integrated onboard the automated vehicle.
	In regards to Claim 12, the arguments are found to be partially persuasive in regards to the duration “threshold” checking. The argument that the combination of Patnaik and Maura would not be usuable/is improper; in regards to Patnaik’s identified object most likely not having an identified type and that Patnaik is for the identification of theft scenarios (i.e. not having a known duration/different that Maura) isn’t found to be persuasive. While it is true that Patnaik does disclose/concern various aspects of the object/bloackage detection to determine if a theft is occurring/about to occur; this theft example is not limiting/Patnaik doesn’t teaches only theft detection/scenarios from Column 9, lines 15-24, “The vehicle is configured to detect aberrant situations, which may include, by way of example, possible cargo theft. This may be done by analyzing sensor data received from the various sensors around the vehicle, to determine, for instance, a specific situation or that one or more factors indicate that the situation is aberrant. By way of example, the sensors may detect an unexpected road blockage or pedestrians at a location (e.g., on a highway) where they would not typically be seen. These and other situations are described in detail below.” Here shows that while yes theft if included in the teachings, it is taught as way of example, not limiting that “aberrant situations” must be a form of theft scenario. Additionally from Column 10-11, lines 61-03, “The on-board system can then check for signals that would indicate a potential theft scenario. For example, the system may analyze whether people are present in a place where they would not be expected, such as in the lanes of a highway. Other signals could include the orientation or positioning of other vehicles or other objects blocking the road or otherwise impeding the ability of vehicles to maneuver. The system can use the signals to differentiate a permissible situation (e.g., police car blocking traffic due to an accident) from other situations, e.g., theft or safety.” Here teaches that “permissible situations” are also detected from One particularly relevant scenario involves cargo transportation. Here, a fully autonomous truck may be traveling on highways or other roads with expensive, fragile or otherwise precious cargo. Theft of cargo has long been a significant problem in the trucking industry, and that trend may be expected to continue with driverless trucks. In order to address this, the system is capable of detecting the truck's external environment with various sensors such as Lidar, radar, cameras, etc., as discussed above. For instance, the sensors can detect a road blockage, e.g., where all lanes are blocked or there is not enough room for the truck to maneuver around the blockage. (47) The on-board system can then check for signals that would indicate a potential theft scenario. For example, the system may analyze whether people are present in a place where they would not be expected, such as in the lanes of a highway. Other signals could include the orientation or positioning of other vehicles or other objects blocking the road or otherwise impeding the ability of vehicles to maneuver. The system can use the signals to differentiate a permissible situation (e.g., police car blocking traffic due to an accident) from other situations, e.g., theft or safety.”; thus the argument that Patnaik and Muara are incompatible combinations due to Patnaik predicting only theft scenarios, thus the length of time blockage not being applicable/workable, is not found persuasive as Patnaik isn’t necessarily limited to abberant situations being only theft scenarios. Thus the combination of Patnaik and Muara to determine obstacle duration in unexpected scenarios would be taught on a general level. However Applicant is correct that the “threshold” determination and check for the expected duration is not taught/inherent in the combination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patnaik, US Patent 10988110, “Safety Considerations For Self-driving Vehicles”.
Regarding Claim 1, Patnaik teaches ”  A method for operating an automated vehicle, the automated vehicle being one of a passenger car, a truck, and a bus, the method comprising: receiving environmental data;”( Column 1, lines 26-34 ,”The driving system includes a steering subsystem, an acceleration subsystem and a deceleration subsystem to control driving of the vehicle in the autonomous driving mode. The perception system includes one or more sensors configured to detect objects in an environment external to the vehicle. The communication system is configured to provide wireless connectivity with one or more remote devices. The control system includes one or more processors.”); ” ascertaining, based on the environmental data, (i) a driving area that is provided to be traveled on by the automated vehicle and (ii) a prohibited area that is provided not to be traveled on by the automated vehicle; the prohibited area including a sidewalk”(From Column 14, lines 42-50, “For instance, storage system 710 may store log data. This log data may include, for instance, sensor data generated by a perception system, such as the perception systems of vehicles 712 or 714. As an example, the sensor data may include raw sensor data as well as data identifying defining characteristics of perceived objects (including other road users) such as shape, location, orientation, speed, etc. of objects such as vehicles, pedestrians, bicyclists, vegetation, curbs, lane lines, sidewalks, crosswalks, buildings, etc. “ here gives the perception of driveable areas, “lane lines” and prohibited areas “sidewalks, curbs”); ” ascertaining a trajectory in which the automated vehicle at least partially uses the sidewalk of the prohibited area when traveling along the trajectory in response to determining that the bottleneck exists;”(Column 2, lines 38-43, “In one example, the corrective action includes maneuvering to avoid the aberrant situation in the autonomous driving mode. In another example, the corrective action includes maneuvering to avoid the aberrant situation in accordance with information received from the remote assistance service.” Here teaches taking corrective action based on “aberrant situations” and from Column 10 ,Lines 49-60, “One particularly relevant scenario involves cargo transportation. Here, a fully autonomous truck may be traveling on highways or other roads with expensive, fragile or otherwise precious cargo. Theft of cargo has long been a significant problem in the trucking industry, and that trend may be expected to continue with driverless trucks. In order to address this, the system is capable of detecting the truck's external environment with various sensors such as Lidar, radar, cameras, etc., as discussed above. For instance, the sensors can detect a road blockage, e.g., where all lanes are blocked or there is not enough room for the truck to maneuver around the blockage” is detection of a bottleneck being one such scenario and Column 11, lines 46-65 “If possible, the truck or other self-driving vehicle may take corrective driving action. For instance, as shown in example 500 of FIG. 5A, if some or all of the driving lanes 502 are blocked on the highway but the shoulder is open or an off-ramp 504 is available, the truck can re-route to maneuver around or otherwise avoid the blockage, for instance by taking the off-ramp as shown by dashed line 506. FIG. 5B illustrates another example 510 of a self-driving truck traveling along a non-highway route. Here, the planned route 512 may be straight, but this route is shown as blocked or otherwise impeded by vehicles. Thus, as seen in FIG. 5C, the truck may reroute along another path 522 to avoid the blockage. In some examples, the rerouting discussed herein may involve backing up, traveling off-road, or other unusual maneuvers.” Here gives the rerouting through prohibited areas (i.e. “off road” or “the shoulder”) the non-highway road would include a sidewalk and traveling “off-road” would require traveling over the sidewalk); ” operating  the automated vehicle based on the ascertained trajectory.”( Column 11, lines 46-65 “If possible, the truck or other self-driving vehicle may take corrective driving action. For instance, as shown in example 500 of FIG. 5A, if some or all of the driving lanes 502 are blocked on the highway but the shoulder is open or an off-ramp 504 is available, the truck can re-route to maneuver around or otherwise avoid the blockage, for instance by taking the off-ramp as shown by dashed line 506. FIG. 5B illustrates another example 510 of a self-driving truck traveling along a non-highway route. Here, the planned route 512 may be straight, but this route is shown as blocked or otherwise impeded by vehicles. Thus, as seen in FIG. 5C, the truck may reroute along another path 522 to avoid the blockage. In some examples, the rerouting discussed herein may involve backing up, traveling off-road, or other unusual maneuvers.” Here gives the rerouting through prohibited areas (i.e. “off road” or shoulder”) inherently teaching the emission of an actuation signal);
	Regarding Claim 2, Patnaik teaches” The method according to claim 1 further comprising: ascertaining lanes in the driving area based on the received environmental data.”(Column 6, lines 26-41, “ Navigation system 220 may be used by computing devices 202 in order to determine and follow a route to a location. In this regard, the navigation system 220 and/or memory 206 may store map information, e.g., highly detailed maps that computing devices 202 can use to navigate or control the vehicle. As an example, these maps may identify the shape and elevation of roadways, lane markers, intersections, crosswalks, speed limits, traffic signal lights, buildings, signs, real time traffic information, vegetation, or other such objects and information. The lane markers may include features such as solid or broken double or single lane lines, solid or broken lane lines, reflectors, etc. A given lane may be associated with left and right lane lines or other lane markers that define the boundary of the lane. Thus, most lanes may be bounded by a left edge of one lane line and a right edge of another lane line.” Here is lane detection/recognition);
	Regarding Claim 3, Patnaik teaches” The method according to claim 2 further comprising: associating at least one of (i) the automated vehicle, (ii) the obstacle, and (iii) the further road user with at least one respective lane of the ascertained lanes.”( Column 10 ,Lines 49-60, “One particularly relevant scenario involves cargo transportation. Here, a fully autonomous truck may be traveling on highways or other roads with expensive, fragile or otherwise precious cargo. Theft of cargo has long been a significant problem in the trucking industry, and that trend may be expected to continue with driverless trucks. In order to address this, the system is capable of detecting the truck's external environment with various sensors such as Lidar, radar, cameras, etc., as discussed above. For instance, the sensors can detect a road blockage, e.g., where all lanes are blocked or there is not enough room for the truck to maneuver around the blockage”. Here gives detect bottleneck (i.e. presence of objects) relative to the lanes);
 	Regarding Claim 4, Patnaik teaches” The method according to claim 1, the determining whether the bottleneck exists further comprising: ascertaining a width of the driving area that is available to be traveled on by at least one of the automated vehicle and the further road user.”(From Column 10, lines 49-60 “ One particularly relevant scenario involves cargo transportation. Here, a fully autonomous truck may be traveling on highways or other roads with expensive, fragile or otherwise precious cargo. Theft of cargo has long been a significant problem in the trucking industry, and that trend may be expected to continue with driverless trucks. In order to address this, the system is capable of detecting the truck's external environment with various sensors such as Lidar, radar, cameras, etc., as discussed above. For instance, the sensors can detect a road blockage, e.g., where all lanes are blocked or there is not enough room for the truck to maneuver around the blockage.” Here gives the determination of “room” for the truck to maneuver around the blockage, when read in light of Column 6, lines 37-41, “A given lane may be associated with left and right lane lines or other lane markers that define the boundary of the lane. Thus, most lanes may be bounded by a left edge of one lane line and a right edge of another lane line.” Which gives that lane space is defined based on a left and right edges it becomes apparent that “room for the truck to maneuver around the blockage” includes width around the bottleneck/objects.);
	Regarding Claim 5, Patnaik teaches” The method according to claim 1, the determining whether the bottleneck exists further comprising: determining whether the bottleneck exists based on at least one of a sensed contour of the obstacle and a sensed contour the further road user.”(Column 6, lines 42-58 “The perception system 224 also includes sensors for detecting objects external to the vehicle. The detected objects may be other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc. For example, the perception system 224 may include one or more light detection and ranging (Lidar) sensors, sonar devices, radar units, cameras (e.g., optical and/or infrared), inertial sensors (e.g., gyroscopes or accelerometers), and/or any other detection devices that record data which may be processed by computing devices 202. The sensors of the perception system 224 may detect objects and their characteristics such as location, orientation, size, shape, type (for instance, vehicle, pedestrian, bicyclist, etc.), heading, and speed of movement, etc. The raw data from the sensors and/or the aforementioned characteristics can sent for further processing to the computing devices 202 periodically and continuously as it is generated by the perception system 224. “ Here “size, shape” gives contour being sense);
	Regarding Claim 6, Patnaik teaches” The method according to claim 1, wherein the environmental data includes sensor data acquired by at least one of (i) sensors of the automated vehicle, (ii) sensors of at least one further vehicle, and (iii) sensors of an infrastructure installation.”( Column 1, lines 26-34 ,”The driving system includes a steering subsystem, an acceleration subsystem and a deceleration subsystem to control driving of the vehicle in the autonomous driving mode. The perception system includes one or more sensors configured to detect objects in an environment external to the vehicle. The communication system is configured to provide wireless connectivity with one or more remote devices. The control system includes one or more processors.”);
	Regarding Claim 7, Patnaik teaches” The method according to claim 1, wherein the environmental data are received by a server and include map information.”(From Colunn 5, lines 56-61, “The computing devices 202 may control the direction and speed of the vehicle by controlling various components. By way of example, computing devices 202 may navigate the vehicle to a destination location completely autonomously using data from the map information and navigation system 220.” Here gives map information included on the “computing device” From Column 13, lines 26-50, “In one example, computing device 702 may include one or more server computing devices having a plurality of computing devices, e.g., a load balanced server farm, that exchange information with different nodes of a network for the purpose of receiving, processing and transmitting the data to and from other computing devices. For instance, computing device 702 may include one or more server computing devices that are capable of communicating with the computing devices of vehicles 712 and/or 714, as well as computing devices 704, 706 and 708 via the network 716. For example, vehicles 712 and/or 714 may be a part of a fleet of vehicles that can be dispatched by a server computing device to various locations. In this regard, the computing device 702 may function as a dispatching server computing system which can be used to dispatch vehicles to different locations in order to pick up and drop off passengers or to pick up and deliver cargo. The vehicles 715 may also communicate with the dispatching server computing device. In addition, vehicles 712, 714 and/or 715 may also directly or indirectly with other vehicles 712, 714 and/or 715. In addition, server computing device 702 may use network 716 to transmit and present information to a user of one of the other computing devices or a passenger of a vehicle. In this regard, computing devices 704, 706 and 708 may be considered client computing devices.” Here teaches the use of servers and communication of information between the server and vehicles as one form of the “computing device”.);

    PNG
    media_image1.png
    547
    709
    media_image1.png
    Greyscale

	Regarding Claim 8, Patnaik teaches” The method according to claim 1 further comprising: predicting a movement of the further road user, wherein at least one of (i) the determining whether the bottleneck exists, (ii) the ascertaining the trajectory is based on the predicted movement.”(Column 14, line 50 to Column 15, line 3, “ The log data may also include “event” data identifying different types of events such as collisions or near collisions with other objects, planned trajectories describing a planned geometry and/or speed for a potential path of the vehicle, actual locations of the vehicles at different times, actual orientations/headings of the vehicle at different times, actual speeds, accelerations and decelerations of the vehicle at different times, classifications of and responses to perceived objects, behavior predictions of perceived objects, status of various systems (such as acceleration, deceleration, perception, steering, signaling, routing, power, etc.) of the vehicle at different times including logged errors, inputs to and outputs of the various systems of the vehicle at different times, etc. As such, these events and the sensor data may be used to “recreate” the vehicle's environment, including perceived objects, and behavior of a vehicle in a simulation. The sensor data may also be used by the server 702 to detect anomalous or otherwise aberrant situations, such as potential theft situations for cargo vehicle 712.” Here gives prediction of objects is used to help determine/detect “aberrant” situations and from earlier aberrant situations prompt/recreate a response of rerouting/generating the trajectory of the vehicle to avoid these situations; additionally from From column 15, lines 44-59, “FIG. 8 illustrates an example 800 of a method of operating a vehicle in an autonomous driving mode in view of the above. For instance, as shown in block 802, sensor data is received from the vehicle's perception system. In block 804, the sensor data is evaluated to determine whether an aberrant situation exists. Per block 806, this may involve checking for one or more signals indicative of an atypical behavior relative to an expected behavior. For example, are one or more cars or other vehicles stopped on the roadway in a manner that would indicate a potential theft situation rather than traffic or an accident. Then, as shown in block 808, in view of this, performing at least one of (i) transmitting information about the aberrant situation to a remote assistance service, or (ii) taking corrective driving action. The latter may include, e.g., altering a planned route, pulling over, exiting a roadway, locking down the vehicle, etc.”.” Here teaches the use of the sensor data includes using the predicted (expected) behavior/movement);
Patnaik teaches” The method according to claim 1 further comprising: emitting a blockage signal in response to determining that the bottleneck exists.”(Column 10 ,Lines 49-60, “One particularly relevant scenario involves cargo transportation. Here, a fully autonomous truck may be traveling on highways or other roads with expensive, fragile or otherwise precious cargo. Theft of cargo has long been a significant problem in the trucking industry, and that trend may be expected to continue with driverless trucks. In order to address this, the system is capable of detecting the truck's external environment with various sensors such as Lidar, radar, cameras, etc., as discussed above. For instance, the sensors can detect a road blockage, e.g., where all lanes are blocked or there is not enough room for the truck to maneuver around the blockage”. Here is the detection of blockages and from earlier such “aberrant” situations result in rerouting/generating the trajectory of the vehicle );
	Regarding Claim 10, Patnaik teaches” The method according to claim 1 wherein the ascertaining the trajectory includes ascertaining a stopping position in advance of at least one of (i) the obstacle and (ii) the further road user; and operating of the automated vehicle includes operating the automated to carry out a stopping maneuver at the stopping position.”(Column 15, lines 44-59 “  FIG. 8 illustrates an example 800 of a method of operating a vehicle in an autonomous driving mode in view of the above. For instance, as shown in block 802, sensor data is received from the vehicle's perception system. In block 804, the sensor data is evaluated to determine whether an aberrant situation exists. Per block 806, this may involve checking for one or more signals indicative of an atypical behavior relative to an expected behavior. For example, are one or more cars or other vehicles stopped on the roadway in a manner that would indicate a potential theft situation rather than traffic or an accident. Then, as shown in block 808, in view of this, performing at least one of (i) transmitting information about the aberrant situation to a remote assistance service, or (ii) taking corrective driving action. The latter may include, e.g., altering a planned route, pulling over, exiting a roadway, locking down the vehicle, etc.” Here gives detection of obstacles and pulling over is the “stopping maneuver” of the vehicle. While not explicitly stating it is “before the obstacle” this is inherent as the truck cannot go through the obstacle in order to stop and/or if the truck is able to get around the blockage/obstacle why would it then stop and not continue to the destination? Thus leading to the conclusion that the “pulling over” would naturally mean pulling over (stopping at a stop position) before the obstacle);
Regarding Claim 11, Patnaik teaches” The method according to claim 1 further comprising: detecting further road users located in the sidewalk of the prohibited area, the further road users being at least one of pedestrians and cyclists,”(Column 6, lines 51- 58, “The sensors of the perception system 224 may detect objects and their characteristics such as location, orientation, size, shape, type (for instance, vehicle, pedestrian, bicyclist, etc.), heading, and speed of movement, etc. The raw data from the sensors and/or the aforementioned characteristics can sent for further processing to the computing devices 202 periodically and continuously as it is generated by the perception system 224.” Here gives detection of cyclists and Column 14, lines 45-50, “As an example, the sensor data may include raw sensor data as well as data identifying defining characteristics of perceived objects (including other road users) such as shape, location, orientation, speed, etc. of objects such as vehicles, pedestrians, bicyclists, vegetation, curbs, lane lines, sidewalks, crosswalks, buildings, etc.” Here gives detection of “prohibited areas” such as sidewalks, crosswalks, etc and detection of pedestrians and bicyclists); ” wherein the trajectory is ascertained based on the detecting of the further road users located in the sidewalk of the prohibited area.”( From Column 11, lines 46-65, “If possible, the truck or other self-driving vehicle may take corrective driving action. For instance, as shown in example 500 of FIG. 5A, if some or all of the driving lanes 502 are blocked on the highway but the shoulder is open or an off-ramp 504 is available, the truck can re-route to maneuver around or otherwise avoid the blockage, for instance by taking the off-ramp as shown by dashed line 506. FIG. 5B illustrates another example 510 of a self-driving truck traveling along a non-highway route. Here, the planned route 512 may be straight, but this route is shown as blocked or otherwise impeded by vehicles. Thus, as seen in FIG. 5C, the truck may reroute along another path 522 to avoid the blockage. In some examples, the rerouting discussed herein may involve backing up, traveling off-road, or other unusual maneuvers. In these cases, the location and/or positioning of the other vehicles on the roadway may be a signal of aberrant behavior, such as an attempt to cause the truck to stop, and not necessarily an accident or other situation.” From the “if the shoulder is open” teaches that the presence of objects are detected to discern if they are in a prohibited/abnormal zone before rerouting through that zone; additionally from Column 6, lines 42-62, “The perception system 224 also includes sensors for detecting objects external to the vehicle. The detected objects may be other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc. For example, the perception system 224 may include one or more light detection and ranging (Lidar) sensors, sonar devices, radar units, cameras (e.g., optical and/or infrared), inertial sensors (e.g., gyroscopes or accelerometers), and/or any other detection devices that record data which may be processed by computing devices 202. The sensors of the perception system 224 may detect objects and their characteristics such as location, orientation, size, shape, type (for instance, vehicle, pedestrian, bicyclist, etc.), heading, and speed of movement, etc. The raw data from the sensors and/or the aforementioned characteristics can sent for further processing to the computing devices 202 periodically and continuously as it is generated by the perception system 224. Computing devices 202 may use the positioning system 222 to determine the vehicle's location and perception system 224 to detect and respond to objects when needed to reach the location safely.” Here “reach the location safely” is inherently teaching not hitting/colliding with the objects (pedestrians) based on their location; thus the new route is based on the location of the pedestrians and not hitting them and for rerouting/off-road maneuvers on standard roads (i.e. over the sidewalk) would naturally/inherently include not hitting pedestrians/bicyclists on the sidewalk, as to do such would mean the vehicle is not reaching the destination safely.);
	Regarding Claim 13, Patnaik teaches” A device for operating an automated vehicle, the automated vehicle being one of a passenger car, a truck, and a bus, the device configured to: receive environmental data;”( Column 1, lines 26-34 ,”The driving system includes a steering subsystem, an acceleration subsystem and a deceleration subsystem to control driving of the vehicle in the autonomous driving mode. The perception system includes one or more sensors configured to detect objects in an environment external to the vehicle. The communication system is configured to provide wireless connectivity with one or more remote devices. The control system includes one or more processors.”);); ” ascertain, based ( From Column 14, lines 42-50, “For instance, storage system 710 may store log data. This log data may include, for instance, sensor data generated by a perception system, such as the perception systems of vehicles 712 or 714. As an example, the sensor data may include raw sensor data as well as data identifying defining characteristics of perceived objects (including other road users) such as shape, location, orientation, speed, etc. of objects such as vehicles, pedestrians, bicyclists, vegetation, curbs, lane lines, sidewalks, crosswalks, buildings, etc. “ here gives the perception of driveable areas, “lane lines” and prohibited areas “sidewalks, curbs”); ” determine whether a bottleneck exists in which the driving area is in an at least partially blocked state by one of a further road user and an obstacle, such that one of (i) it is not possible for the automated vehicle and the further road user to pass exclusively using the driving area and  (ii) it is not possible for the automated vehicle to pass by the obstacle exclusively using the driving area; ascertain a trajectory in which the automated vehicle at least partially uses the sidewalk of the prohibited area when traveling along the trajectory in response to determining that the bottleneck exists;”( Column 2, lines 38-43, “In one example, the corrective action includes maneuvering to avoid the aberrant situation in the autonomous driving mode. In another example, the corrective action includes maneuvering to avoid the aberrant situation in accordance with information received from the remote assistance service.” Here teaches taking corrective action based on “aberrant situations” and from Column 10 ,Lines 49-60, “One particularly relevant scenario involves cargo transportation. Here, a fully autonomous truck may be traveling on highways or other roads with expensive, fragile or otherwise precious cargo. Theft of cargo has long been a significant problem in the trucking industry, and that trend may be expected to continue with driverless trucks. In order to address this, the system is capable of detecting the truck's external environment with various sensors such as Lidar, radar, cameras, etc., as discussed above. For instance, the sensors can detect a road blockage, e.g., where all lanes are blocked or there is not enough room for the truck to maneuver around the blockage” is detection of a blockage of the lanes (i.e. the permitted driving area) and Column 11, lines 46-65 “If possible, the truck or other self-driving vehicle may take corrective driving action. For instance, as shown in example 500 of FIG. 5A, if some or all of the driving lanes 502 are blocked on the highway but the shoulder is open or an off-ramp 504 is available, the truck can re-route to maneuver around or otherwise avoid the blockage, for instance by taking the off-ramp as shown by dashed line 506. FIG. 5B illustrates another example 510 of a self-driving truck traveling along a non-highway route. Here, the planned route 512 may be straight, but this route is shown as blocked or otherwise impeded by vehicles. Thus, as seen in FIG. 5C, the truck may reroute along another path 522 to avoid the blockage. In some examples, the rerouting discussed herein may involve backing up, traveling off-road, or other unusual maneuvers.” Here gives the rerouting through prohibited areas (i.e. “off road” or “the shoulder” at least partially, i.e. ascertaining a trajectory at least partially through prohibited driving areas. In the non-highway example sidewalks would be located at the sides of the road/the vehicle would have to travel overthem to travel “off-road”);”operate the automated vehicle based on the ascertained trajectory.”( Column 11, lines 46-65 “If possible, the truck or other self-driving vehicle may take corrective driving action. For instance, as shown in example 500 of FIG. 5A, if some or all of the driving lanes 502 are blocked on the highway but the shoulder is open or an off-ramp 504 is available, the truck can re-route to maneuver around or otherwise avoid the blockage, for instance by taking the off-ramp as shown by dashed line 506. FIG. 5B illustrates another example 510 of a self-driving truck traveling along a non-highway route. Here, the planned route 512 may be straight, but this route is shown as blocked or otherwise impeded by vehicles. Thus, as seen in FIG. 5C, the truck may reroute along another path 522 to avoid the blockage. In some examples, the rerouting discussed herein may involve backing up, traveling off-road, or other unusual maneuvers.” Here gives the rerouting through prohibited areas (i.e. “off road” or shoulder”) inherently teaching the emission of an actuation signal);)
	Regarding Claim 14, Patnaik teaches ” The device according to claim 13, wherein the device is configured to execute commands of a computer program to receive the environmental data, ascertain the driving area and the prohibited area, determine whether the bottleneck exists, ascertain the trajectory, and operate the automated vehicle.”( From Column 11, lines 46-65, “If possible, the truck or other self-driving vehicle may take corrective driving action. For instance, as shown in example 500 of FIG. 5A, if some or all of the driving lanes 502 are blocked on the highway but the shoulder is open or an off-ramp 504 is available, the truck can re-route to maneuver around or otherwise avoid the blockage, for instance by taking the off-ramp as shown by dashed line 506. FIG. 5B illustrates another example 510 of a self-driving truck traveling along a non-highway route. Here, the planned route 512 may be straight, but this route is shown as blocked or otherwise impeded by vehicles. Thus, as seen in FIG. 5C, the truck may reroute along another path 522 to avoid the blockage. In some examples, the rerouting discussed herein may involve backing up, traveling off-road, or other unusual maneuvers. In these cases, the location and/or positioning of the other vehicles on the roadway may be a signal of aberrant behavior, such as an attempt to cause the truck to stop, and not necessarily an accident or other situation.” Here gives an example, where environmental data is received, a blockage detected, and the vehicle rerouted around the blockage);
	Regarding Claim 15, Patnaik teaches ” The device according to claim 14, wherein the computer program is stored on a machine-readable storage medium.”(Column 4, lines 45-63, “As shown in the block diagram of FIG. 2A, the vehicle includes a control system of one or more computing devices, such as computing devices 202 containing one or more processors 204, memory 206 and other components typically present in general purpose computing devices. The control system may constitute an electronic control unit (ECU) of a tractor unit or other computing system of the vehicle. The memory 206 stores information accessible by the one or more processors 204, including instructions 208 and data 210 that may be executed or otherwise used by the processor 204. The memory 206 may be of any type capable of storing information accessible by the processor, including a computing device-readable medium. The memory is a non-transitory medium such as a hard-drive, memory card, optical disk, solid-state, tape memory, or the like. Systems may include different combinations of the foregoing, whereby different portions of the instructions and data are stored on different types of media.”);
Allowable Subject Matter
Claim 12 is allowed.
The following is an examiner’s statement of reasons for allowance: in light of the persuasive arguments concerning claim 12, no prior art was found to render obvious/teach all aspects of claim 12. As it has been amended to be an independent claim it is now allowed. An updated search didn’t reveal prior art to teach/render obvious all elements of claim 12; while prior art was found that could teach individual elements of it combining the prior art in such a way to read on the claim elements would be reconstruction/hindsight bias.
	In regards to the blockage duration/detection, as argued in the response to arguments section, Patnaik and Maura would teach the blockage classification and duration based on that classification, however it would still lack the blockage duration threshold determination for determining if the reroute based on the duration.
	US 20180004213 A1, teaches the setting of the quickest route, which includes accounting for duration of blockages. However even if this was argued to be a form of inherinent threshold, in that the it invention would reroute if the reroute time is less that the original/blocked route duration; this isn’t the same as the threshold as currently claimed in claim 12, in that (1) it is total route times being compared, such that while blockage duration is being accounted for, it itself isn’t exactly being compared to a blockage duration threshold; (2) US 20180004213 A1 describes a system in which the blockages are known ahead of the automated vehicle (due to either information from other cars/infrastructure on/around the road), thus the underlying scenarios/concepts of US 20180004213 A1 do not lend themselves well to being integrating with Patnaik or Maura; thus a modification would be changing the 
	Additionally two NPL articles (Zardosht et al and Fang Zong) concerning accident/blockage duration estimation were found, however they either only contain generalized teachings to reroute vehicles to avoid the area (different than the vehicle itself detecting, determining duration, and then rerouting based on a time duration threshold check), and thus wouldn’t render obvious the threshold check as claimed in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL, “Predicting Severity and Duration of Road Traffic Accident”, Fang Zong; NPL, “A Predictive accident-duration based Decision making module for rerouting in environments with V2V communication”, Zardosht et al; WO 2016159170 A1; US 20180004213 A1; US 9868391 B1; 
US 20180147988 A1; CN 108292356 A; US 20180329428 A1; US 20180326982 A1; US 20200242920 A1; US 20210094539 A1;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661